UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1518


JAMES CLEMENT POWELL; LUCY HAMRICK POWELL,

                    Petitioners - Appellants,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



           Appeal from the United States Tax Court. (Tax Ct. No. 008349-13)


Submitted: September 28, 2017                                 Decided: October 17, 2017


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Clement Powell, Lucy Hamrick Powell, Appellants Pro Se. Anthony T. Sheehan,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Clement Powell and Lucy Hamrick Powell appeal from the tax court’s

order recomputing their federal income tax liability in light of concessions made by the

Commissioner in a prior appeal. We have reviewed the record and the tax court’s

decision entered upon remand from this court and have found no reversible error.

Accordingly, we affirm for the reasons stated by the tax court. Powell v. Comm’r, Tax

Ct. No. 008349-13 (U.S. Tax Ct. Jan. 18, 2017). We deny the Powells’ motion for stay

of collection pending appeal, and we dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2